            Case 1:20-cv-05347-LLS Document 6 Filed 11/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIJUANA L. CANDERS,

                                   Plaintiff,
                                                                 20-CV-5347 (LLS)
                       -against-
                                                              ORDER OF DISMISSAL
R. NEGRON, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated August 17, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:     November 12, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
